Citation Nr: 0813350	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision the RO, in 
pertinent part, determined that new and material evidence had 
not been submitted with which to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
which had been previously denied in an unappealed August 2003 
rating decision.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

The Board also notes that subsequently, the RO essentially 
determined in a Statement of the Case (SOC) issued in June 
2006 that new and material evidence had been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. Service connection was previously denied for bilateral 
hearing loss in an August 2003 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal this issue.  The veteran filed to 
reopen that claim in July 2005.

3. The evidence added to the record since the last prior 
denial of service connection for bilateral hearing loss was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

4. The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1. The August 2003 decision, which denied service connection 
for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.204, 20.1103 
(2007).

2. New and material evidence having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3. Resolving reasonable doubt in favor of the veteran, the 
veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
hearing loss was caused by noise exposure that the veteran 
experienced while in the military.  Because the claim of 
service connection for hearing loss on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002 & Supp. 2007); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).


LAW AND ANALYSIS

I. New and Material Evidence 

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the Board in a decision dated in 
August 2003.  The veteran was provided a copy of that 
decision, and the Board's decision in that matter is final.  
See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.

In July 2005, the veteran, through his representative, 
submitted a private medical report and essentially requested 
that his claim for service connection for bilateral hearing 
loss be reopened.  However, the February 2006 rating decision 
now on appeal denied reopening the veteran's claim for 
bilateral hearing loss on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed on or after August 29, 2001, as was the application in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2001).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).
As noted above, the August 2003 rating decision denied the 
veteran's claim for service connection for bilateral hearing 
loss.  In that decision, the RO observed that the veteran's 
service medical records were negative for any complaints or 
treatment of hearing loss.  The RO also indicated that since 
the veteran's hearing was within normal limits upon 
separation from service, the veteran's current hearing loss 
was not likely precipitated by military noise exposure.  
Therefore, service connection for bilateral hearing loss was 
denied.

The evidence associated with the claims file subsequent to 
the August 2003 rating decision includes a private medical 
record dated in June 2005.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the August 2003 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  This evidence is certainly new, in 
that it was not previously of record.  The Board also finds 
this evidence to be material.  In this regard, the Board 
notes that the June 2005 private physician provided an 
opinion regarding the veteran's bilateral hearing loss.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for bilateral hearing loss.

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision.  As discussed above, because the claim of 
service connection for bilateral hearing loss on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2006);  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has bilateral hearing loss by VA standards.  
In fact, the August 2003 VA audiological examiner rendered a 
diagnosis of mild to severe high frequency sensorineural 
hearing loss, and the August 2003 audiometric test results 
met the requirements of a current hearing loss disability for 
the purposes of service connection.  See 38 C.F.R. § 3.385.  
Thus, the remaining questions pertaining to service 
connection are whether the veteran incurred an injury or 
disease during his period of service and whether his current 
disability is related to such injury or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  The veteran's May 
1964 enlistment examination included an audiological 
evaluation, which found his puretone thresholds, in decibels, 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-5 (5)
-5 (5)
10 (15)
LEFT
-10 (5)
-5(5)
15 (25)
5 (15)
5 (10)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) - American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A speech audiometry test was not performed as part of the 
enlistment examination. 

An authorized audiological evaluation was also performed as a 
part of the veteran's August 1967 separation examination.  
The results, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (5)
0 (10)
10 (20)
25 (30)
LEFT
-10 (5)
-10 (5)
0 (10)
10 (20)
25 (30)

A speech audiometry test was not performed as part of this 
examination.

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the veteran's August 
1967 audiological examination do appear to be slightly 
elevated, and, pursuant to the standard set forth in Hensley, 
indicate some degree of hearing loss.  However, they do not 
meet VA standards for hearing loss pursuant to 38 C.F.R. § 
3.385.  Nevertheless, the Board notes that the absence of in-
service evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and a medically sound basis 
for attributing that disability to service may serve as a 
basis for a grant of service connection for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley at 159. 

The veteran has argued that he was subject to noise exposure 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The veteran 
is considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as a 
fuel specialist.  At his August 2003 VA examination, the 
veteran indicated that this involved refueling fighter planes 
and he did not wear any ear protection at that time.  In 
addition, the RO conceded that the veteran was subject to 
noise exposure in its August 2003 rating decision that 
granted service connection for tinnitus.  Accordingly, the 
Board concludes that the veteran was subject to noise 
exposure during service.  

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, the 
veteran was afforded a VA audiological examination in August 
2003 to determine the etiology of his bilateral hearing loss.  
The August 2003 VA audiologist reviewed the veteran's claims 
file and noted that the veteran's hearing was within normal 
limits upon separation from the service.  Accordingly, he 
concluded that the veteran's current hearing loss was not 
likely precipitated by military noise exposure.  As such, it 
appears that the August 2003 VA examiner based his opinion, 
in part, on the absence of in-service findings.  However, the 
Board again notes that the absence of in-service evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

On the other hand, the veteran later submitted a private 
medical opinion dated in June 2005 in which a physician 
assessed the veteran as having moderate to severe high 
frequency sensorineural hearing loss bilaterally due to his 
history of being exposed to the noise of loud aircraft 
engines while serving in the military.  The Board does 
observe that the private physician did not review the 
veteran's claims file; however, as discussed above, the 
veteran's military noise exposure has been conceded.  As 
such, the June 2005 physician did base his opinion on a 
substantiated event.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  The Board finds that in the aggregate these opinions 
are of approximately equal probative value and 
persuasiveness.  Because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the veteran's current hearing 
loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current bilateral hearing loss is 
related to his military service.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


